          Case 2:18-cr-00227-DWA Document 85 Filed 06/02/21 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                         )
                                                   )
                       vs.                         )
                                                   )   CRIMINAL Nos. 18-227 & 19-244
 BRANDON BROTHERS,                                 )
                                                   )
                Defendant.                         )
                                                   )
                                                   )

AMBROSE, United States Senior District Judge


                             MEMORANDUM ORDER OF COURT


I.     Synopsis

       Defendant filed a pro se Motion for Compassionate Release pursuant to 18 U.S.C.

§3582(c)(1)(A), as amended by §603(b)(1) of the First Step Act of 2018, Pub. L. 115-391, 132

Stat. 5194, 5239 (Dec. 21, 2018), commonly referred to as the “Compassionate Release” statute.

In both of his cases at docket numbers CR 18-227 and CR 19-244, Defendant was charged with

drug-related counts (one count of possession with intent to distribute a quantity of heroin and one

count of possession with intent to distribute fentanyl) to which he pled guilty and was sentenced

to 120 months of imprisonment to be followed by a three-year term of supervised release. Now,

Defendant seeks compassionate release due to: “medical, co-morbidities, and extraordinary and

compelling reasons: COPD, pulmonary fibrosis, clubbing of the fingers and toes, heart murmur,

uncontrollable hypertension, obesity, [and] high risk diabetes.” (ECF Nos. 81 at docket 18-227

and 27 at docket 19-244). The Government filed a Response in Opposition. After careful

consideration of the submissions, and for the reasons set forth below, Defendant’s Motion is

denied.
         Case 2:18-cr-00227-DWA Document 85 Filed 06/02/21 Page 2 of 6



II.    Analysis

       A district court has only limited authority to modify a sentence. Prior to the passage of the

First Step Act, only the Director of the Bureau of Prisons could seek a reduction of sentence.

United States v. Handerhan, 789 F.App’x 924, 925 (3d Cir. 2019). Section 603(b) of the First

Step Act, titled “Increasing the Use and Transparency of Compassionate Release,” now

empowers criminal defendants to request compassionate release for “extraordinary and

compelling reasons.” 18 U.S.C § 3582(c)(1)(A)(i).

       (c) Modification of an imposed term of imprisonment.--The court may not modify a
       term of imprisonment once it has been imposed except that—

               (1) in any case—

                      (A) the court, upon motion of the Director of the Bureau of Prisons,
                       or upon motion of the defendant after the defendant has fully
                       exhausted all administrative rights to appeal a failure of the Bureau
                       of Prisons to bring a motion on the defendant's behalf or the lapse
                       of 30 days from the receipt of such a request by the warden of the
                       defendant's facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the
                       unserved portion of the original term of imprisonment), after
                       considering the factors set forth in section 3553(a) to the extent
                       that they are applicable, if it finds that—

                              (i) extraordinary and compelling reasons warrant such a
                              reduction….

18 U.S.C. §3582(c)(1)(A)(i) (emphasis added). Thus, before a prisoner can file a compassionate

release motion, administrative rights must be exhausted as set forth above.

       The exhaustion requirement is mandatory. See, United States v. Raia, 945 F.3d 594 (3d

Cir. 2020). In Raia, the Court of Appeals emphasized the BOP’s statutory role and extensive

efforts to control the spread of Covid-19, and held that the “exhaustion requirement takes on

added – and critical – importance.” Raia, 945 F.3d at 597. The BOP is in the best position in the

first instance to consider the myriad of factors necessary in rendering a decision. See, id.

       In this case, Defendant makes no assertion regarding exhaustion. There is no evidence

to suggest that he has met the exhaustion requirement. Defendant must exhaust his

                                                2
          Case 2:18-cr-00227-DWA Document 85 Filed 06/02/21 Page 3 of 6



administrative remedies before he may seek relief in this Court. Therefore, Defendant’s Motion

is denied on this ground.

        Even if I did not grant Defendant’s Motion on the basis of failure to exhaust, Defendant’s

Motion would still be denied as he has failed to establish extraordinary and compelling reasons

warranting release.     The Sentencing Commission issued a policy statement related to

§3582(c)(1)(A). It provides, in part, that: “the court may reduce a term of imprisonment…if, after

considering the factors set forth in 18 U.S.C §3553(a), to the extent they are applicable, the court

determines that –(1)(A) extraordinary and compelling reasons warrant the reduction;…(2) the

defendant is not a danger to the safety of any other person or to the community…; and (3) the

reduction is consistent with this policy statement.” U.S.S.G. §1B1.13. The Application Notes to

the policy statement recognize that “extraordinary and compelling reasons” may exist based on a

defendant’s age, family circumstances, a serious physical or medical condition “that substantially

diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover” or “other reasons.” U.S.S.G. §1B1.13,

Cmt., App. Note 1 (A)-(D).      When evaluating “extraordinary and compelling” reasons, the

Defendant bears the burden of showing: “(1) a sufficiently serious medical condition, or advanced

age, placing the prisoner at a uniquely high risk of grave illness or death if infected by COVID-19;

and (2) an actual, non-speculative risk of exposure to COVID-19 in the facility where the prisoner

is held.” United States v. Somerville, 463 F.Supp.3d, 585, 597 (W.D. Pa. 2020).

        Defendant has not provided any evidence of the several listed medical conditions giving

rise to his Motion. In fact, contrary to Defendant’s assertions of several medical conditions, at the

time of sentencing less than a year ago on September 20, 2020, Defendant reported that he is

healthy and is not prescribed any medication. There is no evidence of his ability to provide self-

care.   Consequently, I am not persuaded defendant has any medical conditions that is a

“sufficiently serious” medical condition placing Defendant at a uniquely high risk of grave illness

or death if infected by COVID-19.

                                                 3
         Case 2:18-cr-00227-DWA Document 85 Filed 06/02/21 Page 4 of 6



         In examining “extraordinary and compelling” reasons, I also consider the impact of the

Covid-19 pandemic specifically at FCI Hazelton where Defendant is currently incarcerated.

Defendant must show an actual, non-speculative risk of exposure to COVID-19 in the facility

where the prisoner is held.” United States v. Somerville, 463 F.Supp.3d, 585, 597 (W.D. Pa.

2020); United States v. Price, No. 2:08-CR-312-NR, 2020 WL 6487483, at *1 (W.D. Pa. Nov. 4,

2020)(requiring a showing that the “BOP facility in which he is housed has not adequately cared

for his medical needs”). An uncontrolled outbreak at the facility or the lack of an adequate

response by the BOP can serve to demonstrate this. Price, 2020 WL 6487483, at *1. As of June

1, 2021, FCI Hazelton has zero positive inmates and only one positive staff.                    See,

https://www.bop.gov/coronavirus/ (last visited June 1, 2020). Further, there is no evidence to

suggest that FCI Hazelton is not effectively mitigating the spread of COVID-19, nor is there

evidence to suggest that FCI Hazelton is unable or unwilling to provide adequate medical care to

Defendant. Consequently, I find Defendant has failed to establish “extraordinary and compelling”

reasons for purposes of compassionate release under 18 U.S.C. §3582(c)(1)(A)(i). As such,

compassionate release on this ground is denied.

       Furthermore, even if “extraordinary and compelling” reasons existed, I would still find that

release would not be appropriate. Generally, once a court finds that an “extraordinary and

compelling” reason may warrant release, it must determine whether the defendant is a danger to

the safety of a person or to the community and whether release is appropriate in light of the factors

set forth under §3553(a). Specifically, “in considering the section 3553(a) factors, [the Court]

should assess whether those factors outweigh the ‘extraordinary and compelling reasons’

warranting compassionate release, particularly whether compassionate release would undermine

the goals of the original sentence.” United States v. Bess, 455 F. Supp.3d 53, 66 (W.D.N.Y.

2020), appeal withdrawn, No. 20-1491, 2020 WL 4496494 (2d Cir. May 29, 2020).

       First, despite Defendant’s alleged completion of BOP programs, I am not persuaded that

Defendant is not a danger and threat to the community. Given Defendant’s criminal history and

                                                 4
         Case 2:18-cr-00227-DWA Document 85 Filed 06/02/21 Page 5 of 6



his conduct in these cases, I find that Defendant remains a tangible danger to others and the

community.

       Next, I turn to the §3553(a) factors. The principal §3553(a) factors include, inter alia, the

nature and circumstances of the offense and the history and characteristics of the defendant; the

need for the sentence imposed -- to promote respect for the law, to reflect the seriousness of the

offense, to deter others from engaging in criminal conduct, to protect the public from further crimes

of the defendant, and to provide just punishment; the kinds of sentences available; and the need

to avoid unwarranted sentence disparities. 18 U.S.C. §3553(a). That determination necessarily

includes the consideration of the length of the defendant’s original sentence, including the portion

served and the portion remaining.

       The underlying criminal charges for which Defendant plead guilty and was sentenced are

very serious crimes. Defendant’s total offense level at the time of sentencing was 29 with a

criminal history category of VI. Defendant’s actual sentence of 120 months was a variance from

the guideline range of 151-188 months. Moreover, the amount of time Defendant has served for

this offense has not been considerable and the remaining amount of time on Defendant’s

sentence, is not insignificant. Based on the same, I find that the relief requested would not reflect

the nature and seriousness of the crime, afford adequate deterrence (either to Defendant or to

society), promote respect for the law, or provide just punishment. It would undermine goals of

the imposed sentence, would diminish the sentence’s deterrent effect and create a significant

sentencing disparity among defendants with similar records. Accordingly, even if Defendant had

exhausted his administrative remedies and I found that there were “extraordinary and compelling”

circumstances, I would find that the “extraordinary and compelling” circumstances would be

outweighed by the §3553(a) factors and the threat to the community. Consequently, I find that

such considerations continue to support the sentence originally imposed and mandate the denial

of Defendant’s Motion.



                                                 5
         Case 2:18-cr-00227-DWA Document 85 Filed 06/02/21 Page 6 of 6



       THEREFORE, this 2nd day of June, 2021, Defendant’s Motion for Compassionate Release

is denied.




                                         BY THE COURT:




                                         Donetta W. Ambrose
                                         United States Senior District Judge




                                            6
